Citation Nr: 0842538	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  08-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for encephalitis with a 
seizure disorder, to include as due to exposure to oil well 
fires and chemicals during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  The veteran's service records also indicate that he 
served on active duty for training from April 1986 to 
September 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The veteran was also afforded a Decision Review Officer (DRO) 
hearing in July 2007.  A hearing was held in May 2008, at the 
Des Moines RO before the undersigned.  Transcripts of both 
proceedings are in the claims file. 


FINDING OF FACT

Encephalitis with a seizure disorder was not manifested 
during service or within one year of service discharge; and, 
the veteran's encephalitis has not been shown to be casually 
or etiologically related to active service, to include 
exposure to oil well fires and chemicals during the Persian 
Gulf War.


CONCLUSION OF LAW

Encephalitis with a seizure disorder was not incurred or 
aggravated by active service and may not be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 
3.317 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the veteran 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the veteran of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in August 2005 and March 2006.  The 
letters addressed all required notice elements and were sent 
prior to the initial unfavorable decision by the AOJ.  The 
Board therefore finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records.  The veteran was afforded a VA 
examination in September 2006.  The Board, therefore, finds 
that the VCAA duty to assist has also been satisfied. 

LAW AND ANALYSIS

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  


Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
encephalitis or residuals of encephalitis become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

There is evidence that the veteran has been diagnosed as 
having a seizure disorder, and that the seizure disorder has 
been attributed to an episode of encephalitis.  Element (1) 
of Hickson has thus been met.  

As to element (2) of Hickson, the Board acknowledges that the 
veteran served in the Persian Gulf from December 1990 to 
March 1991, and that his service medical records contain an 
April 1991 document stating that the veteran was exposed to 
oil well fires in Kuwait, which may have effects on his 
health.  The Board will therefore accept this exposure as 
evidence of an inservice injury.  However, the veteran's 
service medical records are negative for any complaints, 
treatment or diagnosis of encephalitis or a seizure disorder.  
In fact, the March 1991 separation examination found his 
neurologic system to be clinically normal and on his March 
1991 report of medical history, the veteran indicated that he 
had never experienced any severe headaches, epilepsy or fits.

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for encephalitis with a seizure 
disorder immediately following his period of service or for 
many years thereafter.  The Board's attention is drawn to the 
fact that the veteran's January 1993 claim for service 
connection for multiple disabilities contained no reference 
to encephalitis or the chronic residuals related thereto 
including headaches.  A June 1993 VA examination was negative 
for any neurological complaints.  Indeed, the veteran 
acknowledges that he was not diagnosed with encephalitis 
until January 2005.  At his May 2008 hearing, the veteran and 
his wife testified that he had symptoms of seizures prior to 
January 2005.  However, the veteran's wife indicated that the 
first signs of seizures were not until 1995, approximately 
four years after the veteran's separation from service.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
encephalitis with a seizure disorder, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings for many decades 
between the period of active duty and the first complaints or 
symptoms of encephalitis with a seizure disorder is itself 
evidence which tends to show that encephalitis with a seizure 
disorder did not have its onset in service or for many years 
thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  

In sum, the Board finds that there is no evidence of a 
diagnosis of encephalitis in service or within one of service 
discharge.  The question then becomes whether there is 
sufficient evidence relating the veteran's encephalitis, and 
thereby his seizure disorder, to his inservice exposure to 
environmental hazards.  The preponderance of the evidence 
weighs against this aspect of the veteran's claim.

In this regard, the Board observes that there are conflicting 
medical opinions concerning whether the veteran's current 
encephalitis with a seizure disorder is related to his 
military service.  The favorable evidence consists of a 
January 2006 statement/opinion from the veteran's treating VA 
neurologist, which indicated that the veteran more likely 
than not developed encephalitis from the Gulf War and that 
his encephalitis was more likely than not the etiology of his 
intractable seizure disorder.  The VAMC neurologist 
reiterated this opinion in several treatment notes; however, 
she did not provide any supporting rationale for this 
conclusion.  

In September 2006, the below reference VA examiner contacted 
the veteran's neurologist about her opinion because of the 
lack of supporting rationale.  The neurologist responded that 
she had looked at the veteran's chart, and that he was seen 
for onset of a new headache type since he was in the Gulf War 
and that he had distinct personality changes.  She stated 
that it certainly could be likely that the veteran did have a 
toxin exposure that caused this problem.  She also stated 
that she could not be certain, but perhaps the patient had 
been seizing prior to his admission for seizures [in January 
2005], but they just weren't recognized.  In a June 2008 VAMC 
treatment note, she stated that her opinion was based on a 
review of the records. 

On the other hand, the veteran underwent a VA examination in 
September 2006.  The September 2006 VA examiner reviewed the 
veteran's claims file, took an oral history from the veteran 
and also contacted his treating neurologist for clarification 
of her opinion.  After physically examining the veteran, the 
VA examiner diagnosed the veteran with encephalitis, 
resolved, acute episode, etiology uncertain, with residual 
uncontrolled partial complex seizure disorder, severe impact 
on functional ability.  The examiner continued that one 
common cause of acute encephalopathy is metabolic disorders.  
However, if this was the etiology of the veteran's acute 
episode in January 2005, then this would be unrelated to any 
illness, injury or environmental exposure during his service 
in the Persian Gulf War (Desert Shield) because of the nearly 
14 year time span between Desert Shield and the acute onset 
of symptoms.  The examiner continued that another possible 
cause of acute encephalopathy is acute exposure to the 
effects of volatile organic solvents.  The examiner stated 
that this was far less likely than not the situation with the 
veteran since the onset of symptoms was nearly 14 years after 
any possible exposure he had to environmental toxins during 
Desert Shield and he denied other exposure to environmental 
toxins, to include solvents.  

The examiner next explained that chronic toxic encephalopathy 
is associated with long term occupational exposure to organic 
solvents, to include toluene and chlorinated solvents such as 
trichloroethylene, which was used for many years to clean 
metal parts.  The examiner stated that a review of literature 
with regard to this condition indicates a long term (10 to 44 
year) occupational exposure history to low levels of the 
organic solvents; a situation this veteran denied based on 
his stated occupational history.  He added that the World 
Health Organization (WHO) recognizes three stages in chronic 
toxic encephalopathy (organic affective syndrome, mild 
chronic toxic encephalopathy [CTE] and severe CTE), and that 
these stage were not the veteran's situation and thus is far 
less likely than not the etiology for the condition the 
veteran had in January 2005.  Thus, the examiner concluded 
that based on this information, it is less likely than not 
that the veteran's encephalitis was related to illness, 
injury or environmental exposure during his service in Desert 
Shield or any other active military service.

Based on this record, the Board finds that there is a 
question as to whether the veteran has encephalitis with a 
seizure disorder that is a result of his military service, to 
include exposure to oil well fires and chemicals during the 
Persian Gulf War.  An evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the opinions provided by the veteran's treating 
neurologist failed to include any type of detailed rationale.  
There is also no evidence that the neurologist had based her 
opinion on a review of the complete record, to include 
service treatment records.  By contrast, the September 2006 
VA examination report contained an extremely detailed 
rationale for the negative opinions provided and was based on 
a review of the complete record.  The Board therefore 
ascribes much greater probative value to the negative 
September 2006 opinion.

The Board does observe the veteran's contentions at his May 
2008 hearing that the September 2006 VA examination was 
inadequate because the examiner inaccurately attributed his 
encephalitis to his occupation or household cleaners.  
However, a review of the September 2006 VA examination report 
reveals that the examiner concluded that it was "far less 
likely than not" that the veteran's encephalitis was due to 
long-term occupational exposure, and no mention of household 
cleaners is made.  The examiner's analysis also took into 
account the veteran's history of exposure to environmental 
hazards.  Furthermore, the September 2006 VA examiner 
reviewed the veteran's claims file, physically examined the 
veteran and provided a detailed conclusion that was supported 
by clinical evidence.  Therefore, the Board finds that the 
September 2006 VA examination is adequate. 

In addition, the Board notes that under the provisions of 
specific legislation enacted to assist veterans of the 
Persian Gulf War, service connection may be established for a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term 
"qualifying chronic disability" means a chronic disability 
resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connection. 38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  
However, if, whereas here, signs or symptoms have been 
attributed to a known clinical diagnosis (encephalitis) in 
the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  Therefore, the Board 
finds that service connection for encephalitis with a seizure 
disorder, to include as due to exposure to oil well fires in 
chemicals during the Persian Gulf War, cannot be based on a 
theory of undiagnosed illness.  See VAOPGCPREC 8-98 at paras. 
4-5 (Aug. 3, 1998).

Although the veteran and his wife may sincerely believe that 
his encephalitis with a seizure disorder was caused by 
exposure to oil well fires and chemicals during active 
service in the Persian Gulf War, the veteran and his wife, as 
lay people, are not competent to testify as to matters of 
causation or diagnosis.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran or his wife is a physician or other health care 
professional.  Therefore, as laypeople, they are not 
competent to provide evidence that requires medical knowledge 
because they lack the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran and 
his wife's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

Thus, the Board finds that encephalitis with a seizure 
disorder, to include as due to exposure to oil well fires and 
chemicals during the Persian Gulf War, did not manifest 
during service or within one year of discharge and have not 
been shown to be causally or etiologically related to an 
event, disease, or injury in service, nor due to an 
undiagnosed illness.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for encephalitis with a seizure disorder, to 
include as due to exposure to oil well fires and chemicals 
during the Persian Gulf War, is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2008).


ORDER

Entitlement to service connection for encephalitis with a 
seizure disorder, to include as due to exposure to oil well 
fires and chemicals during the Persian Gulf War, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


